 1

 2

 3

 4

 5

 6

 7

 8

 9

10                      UNITED STATES DISTRICT COURT
11                     EASTERN DISTRICT OF CALIFORNIA
12

13   U.S. BANK NATIONAL                No.   2:19-cv-01280-JAM-KJN
     ASSOCIATIOn, as trustee for
14   Lehman XS Trust Mortgage
     Pass-through Certificates,
15   Series 2006-18N,                  SUA SPONTE ORDER REMANDING
                                       ACTION TO STATE COURT
16                 Plaintiff,
17         v.
18   DARYL C. CHANG, SR. and CHERI
     D. CHANG,
19
                   Defendants.
20

21

22         The undersigned revokes any actual or anticipated referral

23   to a Magistrate Judge for the purposes of Findings and

24   Recommendations in this case.   See Local Rule 302(d)

25   (“Notwithstanding any other provision of this Rule, a Judge may

26   retain any matter otherwise routinely referred to a Magistrate

27   Judge.”).

28   ///
                                      1
 1        On July 10, 2019, Defendant Daryl C. Chang Sr. filed a
 2   Notice of Removal with this Court, seeking to remove an action
 3   from the San Joaquin County Superior Court.   Notice of Removal,
 4   ECF No. 1.   For the following reasons, the Court sua sponte
 5   REMANDS this case to San Joaquin County Superior Court.
 6        Under 28 U.S.C. § 1441(a), a defendant may remove an action
 7   to federal court if the district court has original jurisdiction.
 8   Hunter v. Phillip Morris USA, 582 F.3d 1039, 1042 (9th Cir. 2009)
 9   (quoting Ansley v. Ameriquest Mortg. Co., 340 F.3d 858, 861 (9th
10   Cir. 2003)).   If at any time before final judgment it appears
11   that the district court lacks subject matter jurisdiction, the
12   case shall be remanded.   28 U.S.C. § 1447(c).   Generally, a
13   defendant seeking to remove an action to federal court must file
14   a notice of removal within thirty days of receiving a copy of the
15   initial pleading.   28 U.S.C. § 1446(b).   The defendant seeking
16   removal of an action to federal court has the burden of
17   establishing federal jurisdiction in the case.   California ex
18   rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th Cir. 2004).
19        Here, Defendant is attempting to remove an unlawful detainer
20   action to federal court for the third time in seven months.     See
21   U.S. Bank National Association v. Chang, 2:19-cv-00094-TLN-DB
22   (E.D. Cal. Jan. 17, 2019) (remanding for lack of subject-matter
23   jurisdiction); US Bank National Association as Trustee v. Chang,
24   2:19-cv-00820-TLN-DB (E.D. Cal. June 24, 2019) (same).    Chang
25   appears to allege that jurisdiction is proper under diversity
26   jurisdiction; however, he does not explain the basis thereof or
27   the parties’ citizenship.
28        Federal courts are courts of limited jurisdiction and lack
                                      2
 1   inherent or general subject matter jurisdiction.   Federal courts
 2   can adjudicate only those cases authorized by the United States
 3   Constitution and Congress.   Generally, those cases involve
 4   diversity of citizenship or a federal question, or cases in which
 5   the United States is a party.    Kokkonen v. Guardian Life Ins.
 6   Co., 511 U.S. 375 (1994); Finley v. United States, 490 U.S. 545
 7   (1989).   Federal courts are presumptively without jurisdiction
 8   over civil actions.   Kokkonen, 511 U.S. at 377.   Lack of subject
 9   matter jurisdiction is never waived and may be raised by the
10   Court sua sponte.   Attorneys Trust v. Videotape Computer Prods.,
11   Inc., 93 F.3d 593, 594-95 (9th Cir. 1996).   “Nothing is to be
12   more jealously guarded by a court than its jurisdiction.
13   Jurisdiction is what its power rests upon. Without jurisdiction
14   it is nothing.”   In re Mooney, 841 F.2d 1003, 1006 (9th Cir.
15   1988).
16        The Ninth Circuit has held that the removal statute should
17   be strictly construed in favor of remand and against removal.
18   Harris v. Bankers Life and Cas. Co., 425 F.3d 689, 698 (9th Cir.
19   2005).    The “strong presumption” against removal jurisdiction
20   means that the defendant always has the burden of establishing
21   that removal is proper.   Nishimoto v. Federman–Bachrach &
22   Assocs., 903 F.2d 709, 712 n.3 (9th Cir. 1990); Emrich v. Touche
23   Ross & Co., 846 F.2d 1190, 1195 (9th Cir. 1988).   Federal
24   jurisdiction must be rejected if there is any doubt as to the
25   right of removal in the first instance.   Gaus v. Miles, Inc., 980
26   F.2d 564, 566 (9th Cir. 1992).
27        In this case, Defendant is unable to establish jurisdiction
28   before this Court because the complaint filed in the state court,
                                       3
 1   STK-CV-LUDRF-2018-11549, contains a single cause of action for
 2   unlawful detainer.   Unlawful detainer actions are strictly within
 3   the province of state court.   A defendant’s attempt to create
 4   federal subject-matter jurisdiction by adding claims or defenses
 5   to a notice of removal will not succeed.    Vaden v. Discover Bank,
 6   556 U.S. 49, 50 (2009) (federal question jurisdiction cannot
 7   “rest upon an actual or anticipated counterclaim”); Valles v. Ivy
 8   Hill Corp., 410 F.3d 1071, 1075 (9th Cir. 2005) (“A federal law
 9   defense to a state-law claim does not confer jurisdiction on a
10   federal court, even if the defense is that of federal preemption
11   and is anticipated in the plaintiff’s complaint.”).
12        In determining the presence or absence of federal
13   jurisdiction in removal cases, the “well-pleaded complaint rule”
14   applies, “which provides that federal jurisdiction exists only
15   when a federal question is presented on the face of the
16   plaintiff’s properly pleaded complaint.”    Caterpillar Inc. v.
17   Williams, 482 U.S. 386, 392 (1987).   Moreover, “it is well
18   established that plaintiff is the ‘master of her complaint’ and
19   can plead to avoid federal jurisdiction.”   Lowdermilk v. U.S.
20   Bank Nat’l Ass’n, 479 F.3d 994, 998-99 (9th Cir. 2007); Metro.
21   Life Ins. Co. v. Taylor, 481 U.S. 58, 63 (1987) (citing Gully v.
22   First Nat’l Bank, 299 U.S. 109 (1936)) (“It is long settled law
23   that a cause of action arises under federal law only when the
24   plaintiff’s well-pleaded complaint raises issues of federal
25   law.”).
26        Plaintiff’s complaint raises a single state law claim for
27   unlawful detainer.   The face of a properly-pled state law
28   unlawful detainer action does not present a federal question.
                                      4
 1   Therefore, Plaintiff’s complaint avoids federal question
 2   jurisdiction.    Defendant cannot inject a federal issue through
 3   his answer.
 4           Accordingly, the Court REMANDS this case to San Joaquin
 5   County Superior Court for all future proceedings.    Defendant’s
 6   motion to proceed in forma pauperis, ECF No. 2, is DENIED as
 7   moot.
 8
     Dated:     July 11, 2019       /s/ John A. Mendez
 9                                  HONORABLE JOHN A. MENDEZ
                                    United States District Court Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        5
